UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 MUIEEN ADEEN JAMAL ADEEN ABD
 AL FUSAL ABD AL SATTAR,
         Petitioner,
                 v.                                            Civil Action No. 08-1236 (JDB)
 BARACK H. OBAMA, et al.,
         Respondents.


                                              ORDER

       Petitioner requests that the Court "clarify its Order of November 20, 2009, to allow the

continued appointment of the Office of the Federal Public Defender to represent Mr. Sattar."

Pet'r's Request for Clarification of November 20, 2009 Order [Docket Entry 148], at 2. Properly

labeled, this request seeks reconsideration of the Court's earlier order. Such relief is not

warranted.

       The Court appreciates the Federal Public Defender's zealous representation of Al Sattar's

interests. Nevertheless, Al Sattar has repeatedly refused even to meet with his appointed counsel,

let alone to authorize counsel to represent him. "Indeed, Al Sattar has given no indication during

the almost three-year pendency of his case that he wishes this habeas action to proceed." October

21, 2009 Memorandum and Order [Docket Entry 146], at 3. Accordingly, the Court dismissed

Al Sattar's habeas petition on October 21, 2009, without prejudice. The Court will not continue

the Federal Public Defender's appointment as Al Sattar's counsel beyond its expiration on

December 10, 2009, in the face of his continued refusal to pursue his habeas claim. If, in the

future, Al Sattar wishes to seek habeas relief, he may do so. The Court will again appoint

counsel at that time.
      SO ORDERED.

                                    /s/
                            JOHN D. BATES
                         United States District Judge

Date: December 4, 2009